DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 
3. 	Claim 83 is pending upon entry of amendment filed on 5/16/22 and is under consideration in the instant application.

4.	The following rejection remains.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 83 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub 2013/0287760 (of record) in view of U.S. Pub.2009/0291062 (of record) and Laursen (Basic and Clinical Pharmacology and Toxicology, 2006, vol. 98, pp.218-221, of record) for the reasons set forth in the office action mailed on 12/7/21.

The ‘760 publication teaches the treatment of Dupuytren’s disease with the composition comprising adalimumab 40mg (col. 10, claim 1 [0064, 0069]).

The disclosure of the ‘760 publication differs from the instant claimed invention in that it does not teach the use of pre-filled syringe and 25G needle and composition being free of citrate as in claims 83 of the instant application. 

The ‘062 publication teaches pharmaceutical compositions comprising adalimumab in prefilled syringes with needle of 25G ([197], [280] and claims 1, 53-54).  Given that the ‘062 publication discloses antibody concentration of 100mg/ml or 200mg/ml (claims 15 and 17) and about 40mg of antibody is being used for treatment of Dupuytren’s diseases in ‘760 publication, dispensing in 0.4ml or appropriate volume from more concentrated composition in pre-filled syringe is obvious variation and meets the limitations of claim 83.  

Laursen et al teaches that the citrate buffer in drug compositions is associated with pain and removal of citrate or replacement with histidine buffer may be necessary (p. 218, 221).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to package the clinically important adalimumab composition as taught by the ‘760 publication in pre-filled syringe with needle as taught by the ‘062 publication and remove citrate as taught by the Laursen reference. 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into prefilled syringe delivers accurate dose and adds convenience in administering to the patient and removal or replacement of citrate reduce pain upon administration.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 5/16/22 has been fully considered but they were not persuasive.

Applicant has asserted that the commercially available AbbVie prefilled syringe with 29G was not suitable for treatment of individuals with early stage Dupuytren’s disease by injecting adalimumab into Dupuytren’s nodules.  The exhibits (Nanchahal and The Lancet Rheumatology references) provided have indicated effectiveness of adalimumab in treatment of Dupuytren’s disease.  

Applicant has further asserted that the administration of adalimumab with 25G needle reduces pain and improved effectiveness.  Moreover, the 25G needle taught by the ‘062 publication is for subcutaneous administrations.

Although the Nanchahal reference (exhibit A) has indicated effectiveness of adalimumab in Dupuytren’s diseases (p.5-6), no comparison between 25G and 29 G showing unobviousness has been performed which Applicant relies on.  The studies (Fig. 2 and Tables 2-4) have shown placebo vehicle (saline) and adalimumab and its nodule size reduction.

However, Applicant is reminded that the Dupuytren’s disease treatment taught by the ‘760 publication relies on fibrotic condition causes the fingers to flex irreversibly into the palm from musculoskeletal fibroproliferative disorders.  The ‘760 publication teaches treatment of Dupuytren’s disease includes removal or reduction of clinical nodule in palms (p. 6-7, [0073-0088]) and minimize inflammation, irritation and pain associated with.  The local and parental administration of adalimumab will improve conditions (p. 8-9, [101-103]).  This parallels with teachings of Exhibit A.  The nodule is subcutaneous lump ([0082]).  As Applicant acknowledges, the 25G needles taught by the ‘062 publication is for subcutaneous administration.  The 25G is optimal for subcutaneous administration where the local administration requires on subcutaneous lump for clinical nodules. Although the ‘062 publication is deemed to select the smallest needle possible which is adhered to concentration and viscosity of antibody, the Table 61 of the ‘062 publication indicates gliding force values with different sizes of needles from 25G to 27.5G.  The table indicates smaller needle requires higher gliding force with higher concentrations of antibody which may associate with pain upon administration.  Therefore, it is obvious to switch to 25G to minimize gliding force based on adalimumab concentration.

As such, the ‘062 publication provides motivation to utilize 25G needles that into adalimumab pre-filled syringes and the rejection is maintained herein.

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Yunsoo Kim
Patent Examiner
Technology Center 1600
July 13, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644